Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Kenneth Dewayne Nelson, Appellant                      Appeal from the 5th District Court of Bowie
                                                        County, Texas (Tr. Ct. No. 17F-1100-005).
 No. 06-18-00133-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the judgment in this case to provide that this sentence
will run concurrently, not cumulatively, with the sentences in the four companion cases, and we
strike imposition of court costs in this case. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Kenneth Dewayne Nelson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JUNE 17, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk